                                          Case 5:15-cr-00458-EJD Document 191 Filed 12/22/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:15-cr-00458-EJD-1
                                                       Plaintiff,
                                   9                                                       ORDER DENYING DEFENDANT'S
                                                v.                                         MOTION FOR RECONSIDERATION
                                  10
                                        BOBBY WADE,                                        Re: Dkt. No. 186
                                  11
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Bobby Wade’s motion for reconsideration. The Court

                                  14   DENIES Defendant’s motion for reconsideration.

                                  15     I.   BACKGROUND
                                  16          On June 16, 2020, the Court denied Defendant’s motion seeking compassionate release

                                  17   under 18 U.S.C. § 3582(c)(1)(A)(i). Order Denying Request for Compassionate Release (“Order”)

                                  18   at 1, Dkt. No. 177. In his motion for compassionate release, Defendant argued that the ongoing

                                  19   COVID-19 pandemic combined with Defendant’s alleged chronic health conditions and race

                                  20   constituted “extraordinary and compelling reasons” warranting release. Reply in Support of

                                  21   Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A)(i) (“3582 Reply”) at 2-5,

                                  22   Dkt. No. 176. The Court acknowledged Defendant’s claim that he suffered from asthma, lung

                                  23   disease, diabetes, PTSD, and obesity, but found that Defendant’s medical records showed that his

                                  24   asthma was under control, that he did not need an inhaler or other medication, and that his last

                                  25   asthmatic exacerbation was “many years ago.” Order at 4 (citing Declaration of John Bostic ¶ 2.,

                                  26   Ex. A at 6-20). Similarly, the Court found that Defendant’s claims about his other health

                                  27   conditions were not supported by the medical records. See Order at 4-5. Lastly, the Court held

                                  28   Case No.: 5:15-cr-00458-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
                                                                       1
                                          Case 5:15-cr-00458-EJD Document 191 Filed 12/22/20 Page 2 of 4




                                   1   that Defendant’s race or ethnicity and the presence of COVID-19 within the United States

                                   2   Penitentiary, McCreary (“USP McCreary”) complex were improperly raised without support. Id.

                                   3          On November 5, 2020, Defendant filed a motion for reconsideration. Emergency Motion

                                   4   for Immediate Reduction of Sentencing Reconsideration (Compassionate Release) (“Recon.

                                   5   Mot.”), Dkt. No. 186. On November 13, 2020, the Government filed an opposition to Defendant’s

                                   6   motion for reconsideration. (“Opp.”), Dkt. No. 188.

                                   7    II.   LEGAL STANDARD
                                   8          Reconsideration of a final judgment, order, or proceeding is appropriate if (1) at the time of

                                   9   the motion for leave to file a motion for reconsideration, a material difference in fact or law exists

                                  10   from that which was presented to the Court before entry of the interlocutory order for which

                                  11   reconsideration is sought; (2) the court committed clear error or the initial decision was manifestly

                                  12   unjust; or (3) if new material facts emerge or a material change of law occurs after the time of the
Northern District of California
 United States District Court




                                  13   interlocutory order. N.D. Cal. Civ. L.R. 7–9(b); see also Fed. R. Civ. P. 59(e). Absent these three

                                  14   things, “a motion for reconsideration should not be granted, absent highly unusual circumstances.”

                                  15   Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (quoting Kona Enters., Inc. v. Estate of

                                  16   Bishop, 229 F.3d 877, 890 (9th Cir. 2000)). Reconsideration is an “extraordinary remedy, to be

                                  17   used sparingly in the interests of finality and conservation of judicial resources.” Id. (citation and

                                  18   internal quotation marks omitted). Improper use of Rule 59(e) includes relitigating old matters or

                                  19   raising arguments or presenting evidence that could have been raised prior to the entry of

                                  20   judgment. Zimmerman v. City of Oakland, 255 F.3d 734, 740 (9th Cir. 2001).

                                  21   III.   DISCUSSION
                                  22          Defendant argues that new material facts have emerged since the Court’s Order denying

                                  23   his motion for compassionate release. Defendant first claims that he has been refused treatment

                                  24   for his medical conditions, specifically for his asthma. Recon. Mot. at 1, 3. However, Defendant

                                  25   makes this claim without providing any supporting evidence indicating that his asthma now needs

                                  26   treatment. There have been no new medical records presented that indicate a change in

                                  27   Defendant’s condition. Instead, Defendant attached a request for administrative remedy to his

                                  28   Case No.: 5:15-cr-00458-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
                                                                       2
                                           Case 5:15-cr-00458-EJD Document 191 Filed 12/22/20 Page 3 of 4




                                   1   motion for reconsideration which he submitted to prison officials on June 24, 2020. Recon. Mot.

                                   2   at 15. Defendant made a request for an inhaler but the response to the request reveals that

                                   3   Defendant had not “signed up for sick call for any respiratory symptoms” since July 2019 when he

                                   4   informed a prison physician that his asthma “remained controlled without the need for

                                   5   medications.” Id. at 16. Moreover, even if the state of Defendant’s condition had changed, he has

                                   6   not presented any facts that explain how prison officials have been withholding treatment.

                                   7   Accordingly, the Court finds that no new material fact has emerged that suggests Defendant is

                                   8   being refused treatment for a medical condition that requires treatment.

                                   9          Defendant also asserts that conditions at USP McCreary have “drastically changed for the

                                  10   worse” and when coupled with his medical conditions, his request for compassionate release

                                  11   should be reconsidered. Recon. Mot. at 1. The Court does not agree. In an accompanying letter,

                                  12   Defendant claims that there were forty active cases of Covid-19 at the facility. See Dkt. No. 187
Northern District of California
 United States District Court




                                  13   at 1. At the time of this Order, the Federal Bureau of Prisons publicly available data, however,

                                  14   shows that there are currently fifteen infected individuals at USP McCreary.1 Defendant also

                                  15   gives the Court no reason to believe that prison officials have removed or neglected to enforce

                                  16   protective measures previously put in place to protect the health of its inmates and staff. Rather,

                                  17   the notice from prison officials dated October 30, 2020, which Defendant attached to his motion,

                                  18   suggests that prison officials continue to work to minimize the risk of infection. As such, the

                                  19   Court has not been presented with new material evidence that warrants reconsideration.2

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, Defendant has not met the standard for reconsideration.

                                  22   Therefore, Defendant’s motion for reconsideration is DENIED.

                                  23

                                  24

                                  25   1
                                         See http://www.bop.gov.coronavirus/index.jsp;
                                  26   https://www.bop.gov/locations/institutions/mcr/index.jsp
                                       2
                                         The remainder of Defendant’s motion for reconsideration is a resubmission of the reply brief in
                                  27   support of his original request for compassionate release. Pursuant to N.D. Cal. Civ. L.R. 7-9(c),
                                       Defendant’s resubmission is a violation the Court’s local rules and will not be considered.
                                  28   Case No.: 5:15-cr-00458-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
                                                                                         3
                                          Case 5:15-cr-00458-EJD Document 191 Filed 12/22/20 Page 4 of 4




                                   1         IT IS SO ORDERED.

                                   2   Dated: December 22, 2020

                                   3                                         ______________________________________
                                                                             EDWARD J. DAVILA
                                   4                                         United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:15-cr-00458-EJD-1
                                       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
                                                                       4
